UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 00-7358



TIMOTHY CLARENCE ALLISON,

                                             Petitioner - Appellant,

          versus


MARCUS HUGHES; MICHAEL F. EASLEY,

                                            Respondents - Appellees.



Appeal from the United States District Court for the Western Dis-
trict of North Carolina, at Asheville. Graham C. Mullen, Chief
District Judge. (CA-00-132-MU)


Submitted:   January 10, 2001             Decided:   January 31, 2001


Before WIDENER, WILKINS, and MOTZ, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Timothy Clarence Allison, Appellant Pro Se. Clarence Joe DelForge,
III, OFFICE OF THE ATTORNEY GENERAL OF NORTH CAROLINA, Raleigh,
North Carolina, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Timothy Clarence Allison seeks to appeal the district court’s

order granting Respondent’s motion for summary judgment and denying

relief on his petition filed under 28 U.S.C.A. § 2254 (West 1994 &

Supp. 2000).   We have reviewed the record and the district court’s

opinion and find no reversible error.    Accordingly, we deny a cer-

tificate of appealability and dismiss the appeal on the reasoning

of the district court.      See Allison v. Hughes, No. CA-00-132-MU

(W.D.N.C. Sept. 8, 2000).    We dispense with oral argument because

the facts and legal contentions are adequately presented in the ma-

terials before the court and argument would not aid the decisional

process.




                                                          DISMISSED




                                  2